Redfield, Ch. J.
The only question in this case is, whether in affirming a justice’s judgment in the county court, his adjudication, that the cause of action arose from the wilful and malicious act of the defendant, is also affirmed. That is the result of affirming the judgment of the county court in this court. The only important, difference in the cases is, that the appeal vacates the judgment of the justice. But we think it is now too well settled that the affirmance revives the judgment, to be again brought in question. It is settled that the affirmance of a justice judgment in the county court, for not entering the appeal, or even the payment of the amount twelve days before the county conrt, under the statute, so effectually revives the judgment that the estoppels, direct as well as collateral, are all revived, even those upon subjects where the justice has no general jurisdiction, as the title of land; Small v. Haskins, 26 Vt. 209. It is obvious, we think, that the party has no other mode of obtaining the certificate. *639The county court can not properly hear evidence upon that question.
We think therefore that when the party appealing does not enter the appeal in the county court, and that court upon the complaint of the appellee affirms the judgment of the justice, it is affirmed with all its incidents, among which is the adjudication that the cause of action arose from the wilful and malicious act of the defendant.
The judgment of the county court, as to the cause of action being the wilful and malicious act of the defendant, is reversed, and the judgment of the justice in that respect, and of the county court in other respects, .is affirmed; and the clerk is to certify on the execution accordingly.